DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments have been fully considered and are persuasive. The application is now in condition for allowance.  
Allowable Subject Matter
Claims 1-23 is/are allowed.
Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  claims 1-23 is/are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach  

“A liquid supplying system comprising: a tank comprising: a casing defining therein a storage chamber … and an air communicating portion … a first tubular portion having an inner end positioned inside the storage chamber and an outer end positioned outside of the storage chamber, the inner end being an open end and positioned lower than a part of the air communicating portion, the outer end being an open end to allow the storage chamber … a second tubular portion having an inner end positioned inside the storage chamber and an outer end positioned outside of the storage chamber, the inner end being an open end and positioned lower than the part of the air communicating portion, the outer end being an open end to allow the storage chamber to communicate with the outside of the tank; a sleeve portion provided at the tank and extending in a predetermined direction to define a center axis extending in the predetermined direction, … the sleeve portion having a peripheral surface formed with a first screw portion and a first engagement portion; and a liquid bottle comprising; an outer wall defining therein an internal space for storing the liquid; and an outer sleeve … the outer sleeve defining an axis extending in an axial direction and having a peripheral surface formed with a second screw portion threadingly engageable with the first screw portion, and a second engagement portion engageable with the first engagement portion, the first engagement portion being configured to guide the second engagement portion to move in a direction parallel to the center axis of the sleeve portion in a process to connect the outer sleeve to the sleeve portion.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 1; 
the prior art of record does not teach 

“A liquid supplying system comprising: a plurality of tanks; and a plurality of liquid bottles provided in one-to-one correspondence with the plurality of tanks, … each of the plurality of tanks comprising: a casing defining therein a storage chamber for storing a liquid therein; an air communicating portion formed in the casing and having an air communication opening through which air is allowed to communicate between the storage chamber and an atmosphere; a first tubular portion having an inner end positioned inside the storage chamber and an outer end positioned outside of the storage chamber, … a second tubular portion having an inner end positioned inside the storage chamber and an outer end positioned outside of the storage chamber, … and a sleeve portion extending in a predetermined direction to define a center axis extending in the predetermined direction, the first tubular portion and the second tubular portion being positioned inside an outermost profile of the sleeve portion … the sleeve portion having a peripheral surface formed with a first screw portion, … and an outer sleeve … the outer sleeve defining an axis extending in an axial direction and having a peripheral surface formed with a second screw portion threadingly engageable with the first screw portion … wherein a plurality of the first screw portions provide thread pitches different from one another, and wherein a plurality of the second screw portions provide thread pitches different from one another.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 22; and 
the prior art of record does not teach 

“ A liquid supplying system comprising: a tank comprising: a casing defining therein a storage chamber … and an air communicating portion formed in the casing … -a first tubular portion having an inner end positioned inside the storage chamber and an outer end positioned outside of the storage chamber, … a second tubular portion having an inner end positioned inside the storage chamber and an outer end positioned outside of the storage chamber, … a sleeve portion provided at the tank and extending in a predetermined direction to define a center axis extending in the predetermined direction, the first tubular portion and the second tubular portion being positioned inside an outermost profile of the sleeve portion … the sleeve portion having a peripheral surface formed with a screw portion and a first engagement portion, the first engagement portion being a concave portion; and a liquid bottle comprising; an outer wall defining therein an internal space … and an outer sleeve connectable to the sleeve portion … the outer sleeve defining an axis extending in an axial direction and having a peripheral surface formed with a second engagement portion engageable with the first engagement portion and the screw portion, the second engagement portion being a convex portion, the second engagement portion being guided by the first engagement portion to move in a direction parallel to the center axis of the sleeve portion … wherein the first engagement portion is formed in one of turns constituting a thread of the screw portion, the one of the turns being positioned closest to a tip end of the sleeve portion, and wherein the second engagement portion has a length not more than a pitch of a thread of the screw portion in the direction parallel to the center axis of the sleeve portion.” 

as within the context of the claimed invention as disclosed and within the context of the other limitations present in independent claim 23.
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
1.) U.S. Patent No. 4,907,019 (Stephens), which discloses a cartridge mounting system. 
2.) U.S. Patent No. 5,530,531 (Girard), which discloses a cartridge keying apparatus. 
3.) U.S. Patent No. 5,682,874 (Grabenkort et al.), which discloses a connection system. 
4.) U.S. Patent No. 5,687,777 (Dobson et al.), which discloses a filler valve. 
5.) U.S. Patent No. 6,022,101 (Sabonis), which discloses an ink bottle. 
6.) U.S. Patent No. 6,032,010 (Kim et al.), which discloses an ink supply apparatus. 
7.) U.S. Patent No. 6,164,768 (Murphy et al.), which discloses an adapter coupling device. 
8.) U.S. Patent No. 6,412,666 (Hogan et al.), which discloses a keyed fluid container. 
9.) U.S. Patent No. 6,585,016 (Falligant et al.), which discloses a keyed filling system. 
10.) U.S. Patent No. 7,178,908 (Katayama), which discloses a buffer tank for an ink jet printer. 
11.) U.S. Patent No. 8,235,510 (Lu et al.), which discloses an ink cartridge and associated tank. 
12.) U.S. Patent Application Publication No. 2004/0061748 (Kuwabara et al.), which discloses an ink supply system. 
13.) U.S. Patent Application Publication No. 2005/0011916 (Battista et al.), which discloses a keyed fluid supply. 
14.) U.S. Patent Application Publication No. 2017/0087858 (Hayashi), which discloses a tank system. 
15.) U.S. Patent Application Publication No. 2018/0001650 (Miyashita et al.), which discloses a liquid supplying mechanism. 
16.) U.S. Patent Application Publication No. 2018/0272722 (Murphy et al.), which discloses ink tanks. 
17.) U.S. Patent Application Publication No. 2018/0272723 (Shinda et al.), which discloses an ink replenishment apparatus. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HAKOMAKI whose telephone number is (303) 297-4758.  The examiner can normally be reached on Monday - Friday, 8:00 am to 5:00pm (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Rinehart can be reached on 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES R HAKOMAKI/Examiner, Art Unit 3753                                                                                                                                                                                                        
/TIMOTHY L MAUST/Primary Examiner, Art Unit 3753